COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-148-CV
 
MERCHANT 
BANKCARD                                                        APPELLANT
SERVICES 
CORPORATION
 
V.
 
ELECTRONIC 
CASH CARD                                                         APPELLEE
INTERNATIONAL, 
INC.                                                                            
----------
FROM 
THE 141ST DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss.” It is the court's opinion 
that the motion should be granted; therefore, we dismiss the appeal. See 
TEX. 
R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.

        
                                                          PER 
CURIAM 
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and WALKER, JJ.
 
                    
WALKER, J. not participating.
 
DELIVERED: 
December 11, 2003